                          Case 17-25153-RAM          Doc 43      Filed 07/02/20      Page 1 of 2




              ORDERED in the Southern District of Florida on July 1, 2020.




                                                                           Robert A. Mark, Judge
                                                                           United States Bankruptcy Court
_____________________________________________________________________________




                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              www.flsb.uscourts.gov


         In re:                                                          Case No. 17-25153
                                                                         Chapter 13
         Y ANADA Y CESPEDES RODRIGUEZ
                         Debtor(s)         I

                  ORDER SUSTAINING TRUSTEE's OBJECTION TO AMENDED CLAIM 5
                              FILED BY NAVIENT SOLUTIONS, LLC

                   This matter having been considered without hearing upon the Trustee's Objection to
         Claim[s] [DE    #_j_g_ ], and the objector by submitting this form order having represented that
         the objection was served on the parties listed below, that the 30-day response time provided by
         Local Rule 3007-l(D) has expired, that no one listed below has filed, or served on the objector, a
         response to the objection, and that the relief to be granted in this order is the identical relief
         requested in the objection, and this court having considered the basis for the objection to the
         claim, it is
                  ORDERED that Trustee's objection[s] to the following claim[s] is [are] sustained as



 LF-25 (rev. 12/01/15)
                        Case 17-25153-RAM         Doc 43    Filed 07/02/20     Page 2 of 2



        amended Claim number 5 filed by NAVIENT SOLUTIONS, LLC is stricken but allowed as an
        unsecured treated outside of the plan and shall not receive any distributions from the Chapter 13
        Trustee.


                                                                 ###

        Submitted by:

                              NANCY K. NEIDICH, ESQUIRE
                              STANDING CHAPTER 13 TRUSTEE
                              P.O. BOX 279806
                              MIRAMAR, FL 33027-9806

        Nancy K Neidich, Esq, Chapter 13 Trustee shall serve a copy of the signed order on the Debtor
        and Creditor and file with the court a certificate of service conforming with Local Rule
        2002-l(F).




LF-25 (rev. 12/01/15)
